Citation Nr: 0003186	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for over 22 years and 
retired in December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

Service connection has been in effect for a left ear hearing 
loss since rating action in May 1978.  A noncompensable 
rating was assigned at that time and has been in effect ever 
since.  As noted in the November 1998 remand decision, 
service connection was established for right ear hearing loss 
in June 1998.  A noncompensable rating was assigned.  In the 
remand decision, the Board noted that the RO had treated the 
veteran's claims for increased ratings for hearing impairment 
as separate issues rather than as a bilateral hearing loss.  
The Board requested that the RO readjudicate the issue on the 
basis of a bilateral hearing loss and provide the veteran 
with a proper supplemental statement of the case.  The 
development requested has been accomplished and the case is 
once again before the Board.  


FINDING OF FACT

The veteran has level I hearing impairment in each ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, 4.87, Diagnostic 
Code (DC) 6100 (1998); 64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 4.85).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Additionally, 
the Board observes that in a claim involving disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the 


claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Factual Background

The veteran contends that his hearing loss is more severe 
than what the VA perceives it to be.  At a recent personal 
hearing, the veteran noted that he wore hearing aids in both 
ears.  

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999. 64 Fed. Reg. 25202-
25210 (1999).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the amendment made no change to the method of 
determining the percentage evaluation for hearing impairment.  
Tables VI, VIa and VII remain the same.  The amendments 
include reorganizing sections 4.85 and 4.86 for the sake of 
clarity.  The amended regulations provide for two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under section 4.85, because the speech discrimination test 
may not reflect the severity of communicative functioning 
these veterans experience.  64 Fed. Reg. 25202, 25203 (to be 
codified at 38 C.F.R. § 4.86 (1999)).  However, the evidence 
demonstrates that the veteran's hearing loss is not one of 
these exceptional patterns of hearing impairment.  

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together 


with the average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service- connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (1998); 64 Fed. Reg. 25202, 25206-
25209 (to be codified at 38 C.F.R. § 4.85 (1999)).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As noted earlier, the veteran was granted service connection 
for a left ear hearing loss in 1978.  He was granted service 
connection for a right ear hearing loss in 1998.  The veteran 
is appealing his initial noncompensable rating for a 
bilateral hearing loss.  

On the authorized audiological evaluation in February 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
35
45
LEFT
20
20
35
55
60

Speech audiometry revealed speech recognition ability of 94 
percent in each ear and an average decibel loss of 31 in the 
right ear and 42 in the left ear.  The diagnosis was moderate 
high frequency sensorineural hearing loss, bilaterally.  

The veteran testified at a personal hearing in October 1997 
that he had been issued hearing aids by VA for both ears.  



Following the November 1998 Board remand determination, 
another VA audiometric examination was conducted.  On the 
authorized audiological evaluation in February 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
45
LEFT
25
25
45
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in each ear and an average decibel loss in the right 
ear of 35 and an average decibel loss in the left ear of 48.  
Mild to moderate high frequency sensorineural hearing loss in 
the right ear and moderate to moderately severe high 
frequency sensorineural hearing loss in the left ear was 
noted.  

Analysis

The audiometric examinations of record reflect a level I 
hearing impairment in each ear.  See 38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII.  The mechanical application of the Rating 
Schedule to these findings warrants a noncompensable 
evaluation pursuant to DC 6100.  The appellant reported that 
he now wears hearing aids in both ears reflecting the 
severity of his impairment.  The Board points out, however, 
that the noncompensable evaluation contemplates the use of 
hearing aids.  As such, the Board finds that the 
preponderance of the evidence is against the claim, and an 
increased evaluation is not warranted.  38 U.S.C.A. § 5107, 
Lendenmann, supra.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999).  


ORDER

An increased evaluation for bilateral hearing loss is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

